Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Response to Amendment

1.	This action is in response to the amendment filed August 30, 2022. Claims 1-2 were amended and claim 3 was cancelled, rendering claims 1-2 and 4-10 pending.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-2 and 4-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,967,671. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,967,671 encompasses all the limitations of the instantly claimed invention.  Although U.S. Patent No. 10,967,671, discloses a primer layer, instant claim 1 does not exclude primer layers, as the preamble discloses “A decorated and surface-structure wall or floor panel comprising”.
The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Invitrogen Corp. v. Biocrest Mfg., L.P., 327F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003.
All of the remaining instant claims recite similar subject matter as claims 2-9 of U.S. Patent No. 10,967,671.


5.	Claims 1-2 and 4-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-10 of U.S. Patent Application No. 16/463,072. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because copending Application No. 16/463,072 encompasses all the limitations of the instantly claimed invention.  Although copending Application No. 16/463,072, discloses a primer layer, instant claim 1 does not exclude primer layers, as the preamble discloses “A decorated and surface-structure wall or floor panel comprising”.
The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Invitrogen Corp. v. Biocrest Mfg., L.P., 327F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003.
All of the remaining instant claims recite similar subject matter as claims 3-10 of copending '072.

Claim Rejections – 35 USC § 103(a)


6.	Claims 1-2 and 4-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vermeulen (EP 2927017). 
Vermeulen discloses a substrate which may comprise a panel which can be made of a flexible polymeric composite which can be elastic (plastic) or WPC (paragraphs 23-24) where a decorative pattern is on an upper surface of the substrate (paragraph 32).  Vermeulen discloses applying a layer of a curable liquid (varnish) to the decorative layer (paragraph 31) where the film may be provided with a surface texture with an embossment to cover the decorative pattern of the substrate (paragraphs 18 and 33).  Vermeulen discloses the curable substance has radiation radicals in the substance (paragraph 8).  Vermeulen discloses additional layers may be applied on top of the film, but the film itself may also form the top layer of the final product (paragraph 13).
Although Vermeulen, discloses a primer layer, instant claim 1 does not exclude primer layers, as the preamble discloses “A decorated and surface-structure wall or floor panel comprising”.  The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Invitrogen Corp. v. Biocrest Mfg., L.P., 327F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003.  Additionally, although instant amended claim 1 disclose a decorative layer disposed on the carrier, the claim does not disclose the decorative layer is directly disposed on the carrier layer, as in claims 1 and 4.
	Concerning claim 2, the substrate material may be rigid (solid) (paragraph 23).
	Concerning claims 5 and 9, Vermeulen discloses the substrate is provided with a layer of thermoplastic polyurethane (claim 15 of Vermeulen).
	Concerning claim 6, Vermeulen discloses the layered material can include polypropylene or polyethylene materials (paragraph 37).
	Concerning claim 7, Vermeulen does not explicitly disclose the thickness as claimed, however, thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04.
	Concerning claim 8, although Vermeulen does not disclose the embossing depth, as claimed, embossing depth involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04.
	Concerning claim 10, the phrase, “can be joined together in order to form a connected wall or floor covering” constitutes a “capable of” limitation and that such a recitation that an element is ‘capable of’ performing a function is not a positive limitation but only requires the ability to so perform.

Response to Arguments

7.	The rejection made under 35 U.S.C. 102(a)(1) as being anticipated by Vermeulen (EP 2927017) is withdrawn due to Applicant amending claim 1 to remove a primer layer disposed on a surface of the carrier from instant claim 1.
	Applicant’s argument of the rejection made under 35 U.S.C. 103(a) as being unpatentable over Vermeulen (EP 2927017) has been considered; however, is unpersuasive.  Applicant argues Vermeulen discloses a primer layer, where amended claim 1 does not disclose a primer layer.  In response to Applicant’s argument, 
although Vermeulen, discloses a primer layer, instant claim 1 does not exclude primer layers, as the preamble discloses “A decorated and surface-structure wall or floor panel comprising”.  The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Invitrogen Corp. v. Biocrest Mfg., L.P., 327F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003.  Additionally, although instant amended claim 1 disclose a decorative layer disposed on the carrier, the claim does not disclose the decorative layer is directly disposed on the carrier layer.
Applicant’s arguments of the rejection made on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,967,671 have been considered, but are unpersuasive.  Applicant argues U.S. Patent No. 10,967,671, discloses a primer layer, where instant amended claim 1 does not disclose a primer layer.  In response to Applicant’s argument,  instant claim 1 does not exclude primer layers, as the preamble discloses “A decorated and surface-structure wall or floor panel comprising”.
The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Invitrogen Corp. v. Biocrest Mfg., L.P., 327F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003.
Applicant’s arguments of the rejection made on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-10 of U.S. Patent Application No. 16/463,072 have been considered; however, are unpersuasive.  Applicant argues U.S. Patent Application No. 16/463,072, discloses a primer layer, where instant amended claim 1 does not disclose a primer layer.  In response to Applicant’s argument,  instant claim 1 does not exclude primer layers, as the preamble discloses “A decorated and surface-structure wall or floor panel comprising”.
The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Invitrogen Corp. v. Biocrest Mfg., L.P., 327F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003.

Conclusion

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781